Citation Nr: 1122516	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a right hip disability secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In September 2010, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the September 2009 Board remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's claimed left knee disability and right hip disability.  The examiner was specifically requested to provide an appropriate examination and offer an opinion on whether the Veteran's left knee and right hip disabilities were caused or aggravated by his service-connected right knee disability.   

In November 2010, an opinion was rendered by a VA physician.  Following a discussion of hypotheses found in medical literature, the examiner opined that, based on the medical literature, it was less likely than not that there was any aggravation or causation of his right hip or left knee conditions due to his right knee condition.  The Board finds this opinion inadequate as no examination was provided to the Veteran as requested in the Board's remand.  In addition, the opinion rendered was based on the medical literature read by the examiner and not on the Veteran's specific condition.  Therefore, as the requested examination was not provided and an opinion that was specific to the Veteran was also not provided, an examination and opinion should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any left knee and any right hip disabilities.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records in the Veteran's claims file, particularly, the March 2009 VA examination report.

The examiner should then offer an opinion following a physical examination of the Veteran as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's left knee has been caused or aggravated by his service-connected right knee disability.  If the Veteran's left knee disability is aggravated by his service-connected right knee disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the left knee before the onset of aggravation.

The examiner should then offer an opinion following a physical examination of the Veteran as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right hip has been caused or aggravated by his service-connected right knee disability.  If the Veteran's right hip disability is aggravated by his service-connected right knee disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right hip before the onset of aggravation.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must provide a rationale for each opinion based on the Veteran's particular condition.

2.  When the development requested above has been completed, readjudicate the issues on appeal.  Readjudication of the issues should include consideration of the prior and amended versions of 38 C.F.R. § 3.310.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


